Napton, J.,

delivered the opinion of the Court.

The appellant was indicted, under the 31st sec. of the 8th art. of the act concerning “ Crimes and Punishments,” for selling fermented liquor after nine o’clock on Sunday, and was convicted and fined.
A bill of exceptions was taken at the trial, from which it seems that the appellant sold ale on the day, and at the time, prohibited by the act. Some testimony was given, tending to show that ale was a fermented liquor; but no instructions are placed on the record, if any were given. A motion for a new trial was made, and overruled.
Whether ale was a fermented liquor or not, was a question for the jury; and it not appearing that the court misdirected them in relation to that or any other question arising on the trial, the judgment is affirmed.